Citation Nr: 1439745	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a vision disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 60 percent prior to December 6, 2013, for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran has active naval service from January 1965 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In connection with this appeal, the Veteran testified at hearings before Veterans Law Judges at the RO in September 2010 and March 2013.  Transcripts of those hearings have been associated with the claims file. 

This case has previously been before the Board, most recently in August 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in a May 2014 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to a 100 percent rating for his coronary artery disease, effective December 6, 2013.  That was not a complete grant of the benefit sought on appeal; however, the Board has limited its consideration accordingly.  


REMAND

As noted above, the Veteran testified at hearings before members of the Board in September 2010 and March 2013.  However, the judges that presided over those hearings are no longer with the Board.  In June 2014, the Veteran was sent a letter asking whether he would like to appear at another hearing before a current member of the Board.  In July 2014, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



